Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, and 11-33 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1, 2, and 11-32, drawn to a composition, and the species of a) personal care substance which is not chemically synthesized, b)betaine, c) absence of a preservative, d) absence of a surfactant, and e) in the form of a cream, in the reply filed on 10/18/22 is acknowledged.
Claim 33 is withdrawn as being drawn to a nonelected invention.
Claim 15 is withdrawn as not being directed to the elected species (preservative).
Claims 1, 2, 11-14, and 16-32 are under consideration to the extent that the composition comprises the elected species. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 2/9/22 and 2/10/22. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
Claims 1 and 27 are objected to because of the following informalities: 
In claim 1, line 1, the second instance of “composition” is not required. Consider “A personal care composition which comprises…”.
In claim 27, line 1, “dot” should read “not”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 2, 11, 15, 16, 18, 22, 25, and 31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase “e.g.” which translates to "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of applying art, limitations which follow the phrase “e.g.” will be understood as optional. Claims 11, 15, 16, 18, 22, 25, and 31 also contain the term “e.g.” and are indefinite for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11-14, and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 109077962 A) and Jiang et al. (CN 103385806 B). 
Li teaches a natural preservative-free whitening and repairing mask for skin (i.e. a cream) (e.g. abstract). Li teaches the composition comprising: 
1) 10-20 parts liquorice root (i.e. a personal care substance that is not chemically synthesized); 
2) 2-5 or 5-10 parts of betaine (i.e. a water activity adjusting substance); and 
3) 30-50 parts of water (e.g. abstract; page 2; Example 1; Claim 1).
Li does not teach the inclusion of a surfactant. Li is silent as to the water activity of the composition. This is made up for by the teachings of Jiang et al. 
Jiang et al. teach compositions and methods for inhibiting yellowing of whitening cosmetics (e.g. abstract). Jiang et al. teach a cosmetic composition comprising:
1) a personal care substance, which is a whitening active; 
2) a water activity adjusting substance, which may be betaine; and
3) water; and
wherein said personal care composition has a water activity of less than 0.87, which overlaps with the claimed range of 0.76 or less (e.g. abstract; Claim 1). Jiang et al. teach that the water activity below 0.87 increases product stability (i.e. betaine is a stabilizing substance) (e.g. page 2).
	Regarding Claims 1, 2, 11-14, and 16-32, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the whitening compositions of Li and Jiang et al. in order to form a third whitening composition. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to include betaine as a water activity adjusting substance in the claimed amounts in order to obtain the benefit of reducing the water-activity of the composition in order to increase the product stability, as taught by Jiang et al. 
Regarding the water-activity range and the concentrations of the components, the values taught by Li and Jiang overlap or lie within those claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I). 
Regarding Claims 28, 29, and 31, the limitations are drawn to the end use of the product and not to the product itself. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 32, the claim is drawn to a kit but requires only the personal care composition of claim 1. Therefore, the claim is met by the teachings above which cover claim 1. 



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619